Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 5, 2018

                                      No. 04-18-00543-CV

                                   Nori Elsa Alvarez-BAKER,
                                            Appellant

                                                 v.

                                    ORANGEPANDA, LLC,
                                         Appellee

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-08249
                         Honorable David A. Canales, Judge Presiding

                                         ORDER
        Appellant’s unopposed motion for extension of time to pay the trial court clerk and the
court reporter for preparation of the record on appeal is GRANTED. We ORDER appellant
Nori Elsa Alvarez-Baker to provide proof to this court, by September 10, 2018, that she has paid
the clerk’s fee and the reporter’s fee. We further ORDER the trial court clerk, Donna Kay
McKinney, and the court reporter, Luis Duran, to file their respective parts of the record on
appeal by October 1, 2018. Appellant is notified that her failure to comply with this order and to
pay the clerk’s fee may result in a dismissal of her appeal without further notice. Appellant is
further notified that her failure to comply with this order and pay the reporter’s fee may result in
this court considering only those issues in the appellant’s brief that do not require the reporter’s
record for consideration.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of September, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court